De Courcy, J.
This is a petition to recover damages for the taking of an easement in a strip of land for the purpose of constructing and maintaining a sewer therein. The only question raised by the report relates to a riding and certain instructions on the subject of damages given by the trial judge.
The judge instructed the jury among other things as follows: “The sum to be awarded where real estate is taken is the fair market value of the property having reference to all the uses for which it is adapted. Its value for any special purpose is not the test although it may be considered with a view of ascertaining what the property is worth in the market for any use for which it will bring the most.
“In determining damages in a case of this kind, the jury should consider not only the value of the property taken but also the effect of the taking upon that which is left; and in estimating the value of that which is taken, they may consider all the uses to which it-might properly have been applied if it had not been taken. *257Damages are not to be awarded with reference to the peculiar situation or circumstances or plans of the owner or to the business in which he happens to be engaged, but any and all the uses to which that land considered as property, may profitably be applied, whether contemplated by the owner or not, may well be taken into account by the jury.”
The judge also ruled that the jury, in determining the value of the easement, might “take into consideration the adaptability of the land for cemetery purposes.”
The ruling and instructions were correct and in accordance with well established principles as set forth by this court. Conness v. Commonwealth, 184 Mass. 541, 542. Maynard v. Northampton, 157 Mass. 218, 219. Smith v. Commonwealth, 210 Mass. 259.
The respondent’s argument that the amount found by the jury was excessive might properly have been addressed to the trial judge on a motion for a new trial, but is not pertinent to the question before us.
In accordance with the report, judgment is to be entered for the petitioner for $3,857.35.

So ordered.